Opinion issued November 21, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00674-CV
                            ———————————
                         CLYDE WILLIAMS, Appellant
                                         V.
            JIRECH PROPERTY MANAGEMENT, LP, Appellee



                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-CCV-059964


                          MEMORANDUM OPINION
      Appellant, Clyde Williams, proceeding pro se, has failed to timely file his

appellate brief. See TEX. R. APP. P. 38.6(a), (d), 38.8(a)(1). After being notified by

the Clerk of this Court’s October 25, 2017 notice that this appeal was subject to
dismissal for failure to file the appellant’s brief within ten days of the date of that

notice, appellant failed to timely respond. See id. 38.8(a)(1), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution for failure to

timely file a brief. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Lloyd.




                                           2